Citation Nr: 1642004	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  12-28 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service-connected residuals of fractured left wrist.

2.  Entitlement to an evaluation in excess of 10 percent for service-connected residuals of fractured right wrist.

3.  Entitlement to a compensable evaluation for service-connected lumbosacral strain.

4.  Entitlement to a compensable evaluation for service-connected residuals of fractured right humerus.

5.  Entitlement to a compensable evaluation for service-connected residuals of fractured left elbow.

6.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran had active service from January 1971 to January 1975. 

These matters come to the Board of Veterans' Appeals  (Board) on appeal from  a September 2009 rating decision of the VA RO. 

In September 2015, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) at the St. Petersburg, Florida, RO.  A transcript of this hearing has been associated with the claims file.  Subsequently, the Veteran was informed in a December 2015 letter that the VLJ who conducted the September 2015 hearing was no longer available to participate in any decision in this appeal.

Upon his request, the Veteran testified in March 2016 at another Travel Board hearing before the undersigned VLJ at the St. Petersburg, Florida, RO.  A transcript of this hearing has been associated with the claims file.

In reviewing the Veteran's appeals for increased ratings, the Board has not overlooked the holding of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for unemployability when the appellant claims he is unable to work due to a service connected disability).  At his March 2016 hearing, the Veteran indicated that he was unable to continue working because of the combined effects of his service-connected disabilities.  As such, the Board finds that Rice is applicable to the current appeal, and the issue of entitlement to TDIU is before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional development is needed prior to the adjudication of these claims.

Specifically, the Veteran testified at the September 2015 and March 2016 hearings that he had been receiving treatment for his orthopedic disabilities from Dr. Brandon Delechaie since 2012.  He also testified that he received wrist braces from a private physician in Ohio.  Further, the Veteran has recently submitted several release forms containing medical provider information.  In March 2016, the Veteran submitted a release form for Dr. Carol Browne and Dr. Leonard.  In a separate release form received in March 2016, the Veteran indicated that he was treated by Dr. Sadaf Bazargan, Dr. Donnelly, Dr. Kerry Buhk, and Dr. Brandon Delechaie.  As it appears that the Veteran is receiving regular treatment for his disabilities by private care providers, the Board finds that the issues on appeal should be remanded to ensure that all available medical records have been associated with the claims file, to the extent possible. 
Moreover, the Board notes that the claims file contains recent Disability Benefits Questionnaires (DBQs) from November 2015 addressing some of the issues on appeal.  However, as these DBQs do not address the Veteran's service-connected residuals of fractured right humerus, and the most recent VA examination pertaining to this disability is from 2009, the Board finds that the Veteran should be scheduled for a VA examination to address the severity of his service-connected residuals of fractured right humerus.

With regard to the Veteran's claim for service connection for PTSD, the Veteran testified at the March 2016 hearing that one of his stressors included being separated from the other solders with whom he was in boot camp following a medical quaratine for issues related to his tonsils and sinuses.  He also testified that, in late October or early November of 1973, he witnessed an incident involving a F-4 Phantom twin engine blowing out, resulting in the death of the pilot.  He asserted that he had to help collect the body parts.  In a March 2016 PTSD questionnaire, the Veteran asserted that he was exposed to contaminated drinking and washing water at Camp Lejeune from March 1971 to January 1972.  In a separate March 2016 PTSD questionnaire, the Veteran identified a November 1973 motor vehicle accident as a stressor, indicating that he thought he was going to die and was scared for his life because he was incapacitated and highly medicated in the hospital following the accident.  In another March 2016 PTSD questionnaire, the Veteran identified a May 1972 swimming accident in Hawaii as a stressor, indicating that he was knocked down by a 10-foot wave and had to be resuscitated.  He indicated that he injured his back, could not move his legs, and was put in the dispensary for many days. 

An April 1971 service treatment record reveals that the Veteran was quarantined for rubella and streptococcal pharyngitis for 3 days.   A May 1972 service treatment record noted a 4-day hospital admission for back complaints.  Service treatment records document treatment following a November 1973 motorcycle accident.  

A June 2016 private opinion from Dr. Buhk diagnosed the Veteran with PTSD and linked this condition to the experiences he had during his military service. 

Upon remand, attempts should be made to verify the Veteran's reported stressors, and the Veteran should be provided a VA examination in order to properly assess his PTSD claim.  38 U.S.C.A. § 5103A (West 2002).  

Further, attempts should be made to obtain mental health treatment records, which are often filed separately from a service member's medical records.   An August 1973 service treatment record reflects that the Veteran underwent a psychiatric evaluation on August 23, 1972, and noted that he was previously seen on July 20 at "PHMHC" for a "situation problem".  According to May 1972 hospitalization records and the Veteran's statements, he was stationed in 1972 at "KMCAS", which would be the Marine Corps Air Station at Kaneohe, Hawaii.   It is likely, then, that "PHMHC" stands for Pearl Harbor Mental Health Clinic, which is located at the Naval Station in Pearl Harbor.  To ensure all efforts are made to obtain his mental health records, requests should be made covering these facilities.

Further, a March 2014 letter from Social Security Administration (SSA) indicated that the Veteran is receiving SSA disability benefits based on a mental impairment.  These records should be obtained. 

Regarding the Veteran's claim for entitlement to TDIU, the Veteran should be provided with a notice letter detailing the requirements for establishing entitlement to TDIU and a VA Form 21-8940, as he has not been provided with either.  

Finally, all outstanding VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist with regard to substantiating a claim for entitlement to TDIU.  Additionally, provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2. Obtain all treatment records from the James A. Haley Veterans' Hospital (and associated outpatient clinics) for the period of February 2012 to May 2013 and the period of April 2016 to the present.

3. Associate the Veteran's SSA disability records with the claims file.

4. Request mental health treatment records from the Pearl Harbor Mental Health Clinic, and the Marine Corps Air Station at Kaneohe, Hawaii from August 1972 to August 1973.

5. Attempt to verify the Veteran's reported stressors by all available means.  Specifically, prepare a letter asking the United States Army and Joint Service Records Research Center (JSRRC) to provide any available information which might corroborate the Veteran's report of witnessing a pilot dying during a F-4 Phantom explosion in October or early November of 1973 at the Marine Corps Air Station at Kaneohe, Hawaii.

6. Request the medical records from Dr. Carol Browne, Dr. Leonard, Dr. Sadaf Bazargan, Dr. Donnelly, Dr. Kerry Buhk, and Dr. Brandon Delechaie listed on the release forms submitted by the Veteran in March 2016.  If new release forms are necessary, such should be requested.  Associate any records received, including negative responses, with the claims file.

7. Send to the Veteran a letter requesting that he provide sufficient information and authorization to enable the RO to obtain any outstanding medical records for which he has not already submitted a release form, such as from the private medical care provider in Ohio who prescribed wrist braces, referred to at the March 2016 hearing.  Request and associate any records received, including negative responses, with the claims file.

8. Schedule the Veteran for an appropriate VA examination to ascertain the current severity and manifestations of his service-connected residuals of fractured right humerus.

9. Only after obtaining as much of the above evidence as is possible, then schedule the Veteran for a VA psychiatric examination.  The claims file should be provided to the appropriate examiner for review.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner is asked to diagnose the Veteran with all current psychiatric disabilities, to include PTSD, if appropriate.  

Then, an opinion should be provided as to whether it is at least as likely as not that any of the Veteran's current psychiatric disabilities, to include PTSD, if appropriate, began in, or was caused by, his military service.  In rendering any opinions, the examiner should consider the Veteran's 1972-1973 psychiatric treatment, his April 1971 medical quarantine and subsequent return to duty, his May 1972 back complaints and hospitalization, his November 1973 motorcycle accident, his exposure to contaminated water at Camp Lejeune, and any other verified stressors.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

10. Then, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  After he has been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

